DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 24-43 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-33 and 35-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 24 recites the limitation of “a concentration within the approximate range  of between 5M and 8M.” Claim 27 recites that the equilibrium step least approximately 5 to 60 minutes. Claim 32 recites that the solution comprises approximately 2.0 to 4.5% 
Therefore, Applicants were not in possession of the claimed invention at the time of filing.

Claims 24-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed cooling method where the cryoprotectant or mixture thereof of ethylene glycol, glycerol or DMSO concentration embodiment is 5-8 M and the eggs, nauplii and/or juveniles of barnacles are of the species Semibalanus balanoides or Balanus crenatus, does not reasonably provide enablement for the claimed cooling method where the cryoprotectant concentration embodiment is 5-8 M and the eggs, nauplii and/or juveniles of barnacles are of any possible species.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount ofexperimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 
1As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands', 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors: 
	1)  the nature of the invention,
	2)  the breadth of the claims,
	3)  the state of the prior art,
	4)  the predictability or unpredictability of the art,
	5)  the relative skill of those in the art,
	6) the amount of direction or guidance provided,
	7)  the presence or absence of working examples,
	8) the quantity of experimentation necessary


These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108,427 F.2d 833,839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands" factors are relevant to the instant fact situation for the following reasons:1) The nature of the invention and 2) the breadth of the claims
The claims are drawn to a method for the cryopreservation of eggs, nauplii and/or juveniles of barnacles comprising the following chronological steps of:
(a) providing a source of organisms with water, (b) draining water from the organisms to provide drained organisms, (c) adding a cryoprotectant solution to the drained organisms to form a mixture, the cryoprotectant solution comprising a cryoprotectant selected from the group consisting of ethylene glycol, propylene glycol, glycerol, and dimethyl sulfoxide or a mixture thereof with a concentration within the approximate range of between 5M and 8M, (d) freezing the mixture in a container using the following procedure: (i) freezing at a first slow freezing rate being not faster than -1 °C per min until a temperature wherein the organisms in the mixture begin to crystallize; (ii) freezing at a second slow freezing rate being not faster than -0.1 °C per min-until the mixture of the organisms and the cryoprotectant are entirely crystallized; and (iii) freezing the entirely crystallized organisms and cryoprotectant at a first rapid freezing rate until a cryogenic storage temperature is achieved. The method is interpreted as the embodiment where the cryoprotectant or mixture thereof is in the range of between 5M and 8M. The method is also interpreted to mean that the cryopreserved barnacles are viable in light of Applicant’s defintion of cryopreservation at [0005].
Thus, the claims taken together with the specification imply that Applicant is claiming that eggs, nauplii and/or juveniles of any specie of barnacles can be cryopreserved in a viable state by the claimed two step freezing method where step c) is carried out with the cryoprotectant  or mixture thereof of glycerol, DMSO, propylene glycol and ethylene glycol.
3) the state of the art, 4) unpredictability of the art and 5) the relative skill of those in the art
The relative skill of those in the art is high, generally that of a at least a BS oceanographer scientist.
That factor is outweighed however by the unpredictalbe nature of the art. 
Mazur (Science (1970) 168: 939-949) teaches that since cooling velocity affects the physical-chemical events in cells during freezing, it is not surprising that it also affects their survival see Figure 4. The effect of a cooling rate is not trivial and varies over a wide range (page 942, right column, first full paragraph).
Anil et al. (1997; cited in the IDS filed 2/27/2019) teach the effects of post thaw survival based on a range or variables for a two stage method for cryopreserving nauplii barnacle of the specie Balanus amphrite (Cirripedia; thoracica). The variables included the effect of three different cryoprotectants (ethylene glycol, glycerol and DMSO), the effect of the final temperatures (-20, -30, -40 and -50°C) and the effect of transferring to liquid nitrogen (abstract). 
In the discussion at page 136, Anil et al. state that successful cryopreservation of living organisms is dependent on optimizing the cooling rates and minimizing solution effects.
Larvae were equilibrated for 15 minutes at 5°C with each of the cryoprotectants at 3, 4 and 5 M solution at 30, 60, 90 or 120 minutes and washed to remove cryoprotectant (page 132, right column under the heading of “Equilibration Period”).
The influence of each cryoprotectants for the equilibration period showed that the percent survival in ethylene glycol was about 80% up to 4M but significantly dropped off at 4 to 6 M. DMSO also had a high survival rate up to 4 M and but significantly dropped off at 4 to 10 M. Glycerol also showed a high survival rate up to 4  and survival of about 70% up to 10 M (Figure 1; page 133, first paragraph under “Results”).
Equilibration over time (30-120 minutes) with 3 to 5 M of the cryoprotectants showed that ethyl glycol was the most successful, DMSO killed all of the larvae in the time range and glycerol was only successful up to 30 minutes at 3 and 4 M (Figure 2 and page 133, second and middle of third paragraphs under “Results).
In the discussion Anil concludes that for the equilibration experiments, the barnacles showed increasing susceptibility to cryoprotectant concentration with 0 to 4M being optimal for equilibration at 5ºC for 15 minutes.
For the cooling method larvae were suspended in seawater and each of the cryoprotectants at a final concentration of 1.5, 2 and 3M. After 15 minutes in the cryoprotectant solution at 20°C the straws were cooled from 20°C to 0°C at a rate of 5°C/minute. Cooling was continued from 0°C  to -8°C at a rate of 1°C/min. The last step of cooling to -20°C occurred at a rate of 0.3°C/min. The straws were then thawed (“Cooling Method” pages 132-133).
Regarding the cooling protocol Figure 3 a and b show that  the best survival rate was in ethylene glycol and larvae cooled with 2 or 3 M glycerol also exhibited high survival with the exception of those in which the final temperature was -20ºC. None of the larvae survived when the final freezing temperature was -50ºC. DMSO at 3 M was the least successful (page 133, middle of third paragraphs to page 134 under “Results”).
The from the combination of Mazur and Anil et al. the ordinary artisan would reasonably conclude that cryopreservation in potentially toxic solvents is unique to the specie because cryopreservation in not trivial.


There is no way for one skill in the art to know, a priori, how to subject any specie of barnacles to any of the claimed cryoprotectants at a concentration of over 4 M to successfully carry out the claimed process  with a reasonable expectation of results. Thus, the state of the prior art does not support the broad scope of the above claims.
6)  the amount of direction and guidance provided and 7) the presence and absence of working examples
The specification teaches at [0025] that there can be an equilibration step for up to one hour or 15 minutes or less or omitted ([0024]-[0025]). Claim 24 has uses the open-ended claim language of “comprising” in which the cryoprotectants are added for some time before the cooling method. At pages 72-74 a preferred embodiment is presented.
In Experiment 1, the specification discloses that nauplii of the species Semibalanus balanoides or Balanus crenatus were stored on ice in 7.2 M of ethylene glycol. “Surprisingly all nauplii recovered (level 2-3) and showed relatively good swimming ability (80% to 90% of the individuals) even after 24 hours of exposure to the cryoprotectant ([0086]).
The specification discloses that ethylene glycol is typically considered to be toxic during periods of long exposure. The specification presents a hypothesis as why this is the case in this instance ([0087]).
Experiment 2 describes an embodiment of the claimed freezing process using the same species of barnacles in cyroprotectants. In 7.2 M of ethylene glycol and mixing at 1:1 cryoprotectant and organism, high vitalities were found with greater than 50% with natural swimming activity (level 4) and the remaining swimming ability activity 1-3 (less than natural but several close to natural swimming ability.
 6 M DMSO at a 1:1 ratio had a higher toxicity and it is less preferred although thawing was comparable to the barnacles exposed to ethylene glycol.
Glucose (3.4 M) or propylene glycol (5.4 M) led to a minor survival rate.
Mixtures were also tried and exchanging ethylene glycol with propylene glycol or glycerol (still at a 1:1 ratio) gave some survivability but still far poorer results than 25% propylene glycol.
Experiment 3 examined cryopreservation using different volume ratios of cryoprotectant in relation to the volume and there were no significant effects between the treatments and viability.
Experiment 4 reports on the effect of shortened equilibrium period on viability and no significant differences in vitality were observed between the treatments except for the sample stored at 90 minutes.
Experiment 5 examined the uptake of ethylene glycol by the barnacle species which was found to be roughly 5%.
8)  The quantity of experimentation necessary
Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims which includes all barnacle species, the skilled artisan would not accept the assertion that one skilled in the art could be predictably carry out the claimed freezing method with the claimed cryoprotectants in a concentration of 5 to 8 with any specie of barnacles as inferred in the claims and contemplated by the specification.
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license. It is not a reward for a search but a compensation for its successful conclusion and 'patent protection' is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" (42 USPQ 2d 1001, Fed. Circuit 1997).	To practice the invention of the instant claims requires undue experimentation due to unpredictability of a specie of barnacle to tolerate cyroprotectants that are present in a concentration of greater than 4 M which is shown by Anil et al. with respect to barnacle specie Balanus amphrite. There is a lack of direction from Applicants regarding the adaptation of the method of using 5-8 M of ethylene glycol, glycerol or DMSO to cryopreserve any specie of barnacle. It is noted that the specification discloses that propylene glycol was not successful to cryopreserve either exemplified specie. The amount of experimentation required in order carry out the claimed method is extremely large to carry out the claimed cryopreservation method using 5-8 M of ethylene glycol, glycerol or DMSO (where propylene glycol is not usable at all) and would require inventive effort and extensive experimental burden due the differing abilities of barnacle species to tolerate 5-8 M ethylene glycol, propylene glycol, glycerol or DMSO
In light of the above discussion, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "rapid" in claim 1 is a relative term which renders the claim indefinite.  The term "rapid" is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification discloses the final freezing is rapid ([0008], [0010] and [0062]) but does not provide a standard as to how fast “rapid” freezing is.
Claims 25-43 are rejected as being dependent claims that fail to overcome the deficiency of the rejected claim from which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-27, 29-33, 35-41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Anil et al. (1997; cited in the IDS filed 2/27/2019), as evidenced by Behrens (US 20140142331), and in view of Mazur (Science (1970) 168: 939-949).
The term “approximately” is not disclosed or defined by the specification. Therefore “approximately” is interpreted to allow for any variation in the claimed ranges of claims 24, 32, 33, 36 and 41.
Anil teaches a cooling method where larvae (nauplii) barnacles of the specie Balanus amphrite (Cirripedia; thoracica) were cultivated (e.g., obtained as in claim 1 (a)), drained (claim 1 (b)) and  transferred to multiwell plates (page 132 left column to top of right column).
For the cooling method (pages 132-133) 100 larvae were obtained and drained and then suspended in seawater with cryoprotectants at a final concentration of 1.5, 2 and 3 M. Behrens teaches that the concentration of sodium chloride in sea water is 17% ([0015]). 17% is a range that falls entirely with the range of approximately 2.0 and 4.5% NaCl as approximately allows for variation above and below the stated range (claim 32).
The concentrations of cryoprotectant as being 1.5, 2 and 3 M fall entirely within  the claimed range of approximately 5 to 8 M (claim 1) and approximately 6 to 8 M (claim 33) as approximately means above or below the claimed range. The cryoprotectants were DMSO, glycerol and ethylene glycol (claim 1 and claim 35 to ethylene glycol). The mixtures were aspirated into a 0.25 ml plastic straws and heat sealed. 
The straws were held for 15 minutes in the cryoprotectant solution at 20°C which is interpreted to be an equilibration step. The temperature of 20°C is a specie that anticipates the claimed range of approximately 20°C because “approximately” allows for variation above and below 0 and 10°C. The disclosure of an equilibration time of 15 minutes is a specie that anticipates the claimed range of approximately between 0°C and 10°C  (claims 27 and 36).
The straws were then cooled from 20°C to 0°C at a rate of 5°C/minute. Cooling was continued from 0°C  to -8°C at a rate of 1°C/min (claim 1 step d(i) to a first slow freezing step to begin crystallization. A freezing rate of 1°C/min falls entirely within the claimed range of not faster than 1°C/min). Following this, there was a second slow freezing step from -8°C to -20°C at a rate of 0.3°C/min for complete crystallization. 
The straws were frozen to final temperatures of -20°C, -30°C, -40°C and -50°C (Figure 3) where  -30°C, -40°C and -50°C are values that fall entirely within the range of -30°C or lower (claim 30).
Some of the straws were then warmed from -20°C to 20°C (“Cooling Method” pages 132-133). 20°C falls within the claimed range of approximately 30 to 40°C due to the variation as being above or below 30°C to 40°C (claim 42). The remainder were cooled rapidly in liquid nitrogen (claim 1(d)(iii)).
Anil does not teach that the second slow freezing step is not faster than -0.1°C per min (claim 24 (d)(ii), that the first slow freezing rate is -0.5°C /min or less (claim 26), or where the second slow freezing step is between -0.015 and 0.1°C/min (claim 29).
Anil cites Mazur (Science (1970)) in the first paragraph of the “Discussion” (page 136) to state that successful cryopreservation of living organisms is dependent on optimizing the cooling rates and minimizing solution effects.
Mazur teaches that since cooling velocity affects the physical-chemical events in cells during freezing, it is not surprising that it also affects their survival see Figure 4. The effect of a cooling rate is not trivial and varies over a wide range (page 942, right column, first full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to test the cooling rates for the slow cooling steps in the method of Anil because Mazur teaches that cooling ranges are an optimizable variable dependent on physical-chemical events in cells during freezing which affects the survival rate of the cells. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the rates of the slow cooling steps, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B). The ordinary artisan would have had a reasonable expectation that one could optimize the rates of cooling because Mazur teaches this.
Regarding the volume ratio between the cryoprotectant and the drained larvae (claim 25), the dry weight of the drained larvae (claim 31), the amount of the material to be cryopreserved (claim 37), the maximal thickness of the straws (claim 38), the homogenous temperature for finishing the first slow freezing step  (claim 39), how long the freezing lasts after the rapid freezing step (claim 40) or the volumes of the straws (claim 41), these are optimizable variables dependent on physical-chemical events in cells during freezing which affects the survival rate of the cells. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the limitations of claims 25, 31 and 37-41, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B). The ordinary artisan would have had a reasonable expectation that one could optimize these variables because the results of these variables depend on the particular physical-chemical events in cells during freezing.
Regarding claim 43, as the claimed steps are carried out by Anil as modified by Mazur, the cryopreserved barnacle larvae are adapted after the thawing step to the water temperature of the fish culture for feeding.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN M HANLEY/Primary Examiner, Art Unit 1653